IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30213
                          Summary Calendar



ALEXANDER PRATT,

                                         Plaintiff-Appellee,

versus

POLICE DEPARTMENT ST. MARTINVILLE; ET AL.,

                                         Defendants,

JAMES PAPILLION,
                                           Defendant-Appellant.
                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 98-CV-1478
                        --------------------
                           December 1, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     James Papillion appeals from the district court's denial of

summary judgment based on qualified immunity as to a claim of

excessive use of force.   Concluding that we lack appellate

jurisdiction over this interlocutory appeal, we dismiss.

     Papillion argues that we have jurisdiction to review his

appeal because he accepts as true the plaintiff Alexander Pratt's

version of events in which Papillion pushed Pratt and pulled his

ankle.   Papillion argues that under Pratt's version of events he

     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
                             No. 00-30213
                                  -2-

did not violate a clearly established constitutional right and

his conduct was not unreasonable.    This court lacks appellate

jurisdiction to review a denial of summary judgment that turns on

issues of material fact for trial.     See Johnson v. Jones, 515
U.S. 304, 319-20 (1995).    We find that factual issues remain,

including the degree of force exerted and whether Papillion knew

of Pratt's alleged prior injuries, that cannot be resolved based

on the current record.     See Graham v. Conner, 490 U.S. 386, 397

(1989); Ikerd v. Blair, 101 F.3d 430, 433-34 (5th Cir. 1996).

     Accordingly, the appeal is DISMISSED.